Citation Nr: 1717622	
Decision Date: 05/22/17    Archive Date: 06/05/17

DOCKET NO.  11-27 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for dementia, to include as secondary to service-connected disability.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for dementia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1964 to August 1964, June 1965 to September 1966, and from August 1967 to October 1967.  Further, the record reflects he had additional service in the Reserves.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in January 2011.  A transcript of that hearing is of record.

In an October 2014 decision, the Board granted the claim of entitlement to special monthly compensation (SMC) based upon the need for regular aid and attendance; and remanded the current appellate claims for further development.  The case has now been returned to the Board for additional appellate consideration.


FINDINGS OF FACT

1.  The competent and credible evidence of record reflects the Veteran developed dementia as a result of his active service.

2.  The grant of service connection for dementia renders moot the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for dementia.



CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for dementia are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The Veteran's claim for compensation under 38 U.S.C.A. § 1151 for dementia is moot.  38 U.S.C.A. §§ 1151, 5107, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.361, 20.1100 (2016); Hornick v. Shinseki, 24 Vet. App. 50 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Matters

The Veteran contends, in essence, that his current dementia is the result of his involvement in two aircraft accidents during service.  Alternatively, he contends that his current dementia has been aggravated by his service-connected general anxiety disorder.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the veteran was disabled from an injury incurred in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard.  38 U.S.C.A. § 101(26), (27).

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The service treatment records document he was in an aircraft accident while on active duty in 1967, and again in 1969.  Nevertheless, his service treatment records do not reflect he was diagnosed with dementia while on active duty to include a May 1969 service examination.  There was also no finding of dementia on June 1968 VA examination, which was subsequent to the first in-service aircraft accident.  In fact, the first competent medical evidence showing such a diagnosis appears to be years after the end of his active service.  

The record contains the opinions expressed by a June 2011 VA examiner, and a January 2012 statement from another VA clinician, which addressed the Veteran's contentions that his dementia was directly related to service.  VA examiners are presumed qualified to render competent medical opinion(s), and it does not appear the Veteran challenges the qualifications of the VA examiners in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The June 2011 VA examiner opined that the Veteran's progressive dementia, presumed to be of a vascular type, was less likely as not caused by or a result of a traumatic brain injury and/or oxygen deprivation resulting from aircraft accidents in which he was involved during service.  The Board notes that it previously determined this examination was inadequate in the October 2014 remand to the extent it did not address the Veteran's contentions of secondary service connection.  However, the Board did not find any deficiency to the extent the VA examiner address the issue of direct service connection.  Further, the Board finds this VA examiner was familiar with the Veteran's medical history from review of the claims folder, and accurately summarized pertinent findings from the record in the examination report itself to include the nature of the in-service aircraft accidents.  The examiner's opinion was not expressed in speculative or equivocal language, and it was supported by stated rationale with reference to documented findings in the medical record.   

Conversely, the Board observes that the January 2012 VA clinician expressed an opinion that the Veteran's dementia was etiologically related to head injuries sustained in the in-service aircraft accidents.  This VA clinician noted he had treated the Veteran since 1997, and, as such, was familiar with the Veteran's medical history; and, as already indicated, was familiar with the in-service aircraft accidents.  Moreover, this VA clinician's opinion was not expressed in speculative or equivocal language, and was supported by stated rationale.

In view of the foregoing, the Board finds that the competent medical evidence is in equipoise as to whether the Veteran's dementia is etiologically related to his active service.  The law mandates resolving all reasonable doubt in favor of the Veteran, to include issues of service origin.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  Further, in Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails.  

For these reasons, the Board concludes the competent and credible evidence of record reflects the Veteran developed dementia as a result of his active service.  Therefore, service connection is warranted for this disability.

Inasmuch as the Board has concluded service connection is warranted for dementia as directly related to service, it need not address the contentions of secondary service connection to include the competent medical opinions expressed by VA examiners in January and May 2015.  


Analysis - 38 U.S.C.A. § 1151

The Veteran has also contended that his dementia was caused and/or aggravated by treatment provided during and after a September 2008 right elbow surgery at a VA hospital.  

Under the current provisions of 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides that

(1) Care, treatment, or examination.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

38 C.F.R. § 3.361(d).

For the reasons stated above, however, the Board has already determined that service connection is warranted for dementia, which is the benefit sought under this 38 U.S.C.A. § 1151 claim.  Moreover, compensation for service-connected disability is a greater benefit than compensation under 38 U.S.C.A. § 1151.  See Hornick v. Shinseki, 24 Vet. App. 50, 53-55 (2010) (examining the different ancillary benefits available to service-connected veterans compared to those receiving compensation under section 1151 and observing that section 1151 does not accord service-connected status to a veteran's disability or death).  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning the issue of entitlement to compensation benefits under the provisions of 38 U.S.C. 
§ 1151 for dementia because if any additional disability was incurred from the 2008 right elbow surgery performed on the Veteran at the VA facility he would already be compensated for such residuals.  See 38 U.S.C.A. §§ 7104, 7105(d)(5). 

Simply put, due to the grant of service connection for dementia, the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151 for dementia is moot and is dismissed.


ORDER

Service connection for dementia is granted.

The claim for compensation under 38 U.S.C.A. § 1151for dementia is moot and dismissed.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


